Citation Nr: 1231941	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri that denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for pancreatitis.

In October 2009, and again in December 2010, the Board remanded this case for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred pancreatitis in October 2002 as a result of an endoscopic retrograde cholangiopancreatography (ERCP) that was performed at a VA medical center (VAMC).  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, another remand is necessary prior to the adjudication of this claim.

Most recently, in December 2010, the Board remanded the Veteran's claim so that he could be afforded a VA examination relating to his § 1151 claim for chronic pancreatitis.  The Board acknowledges that the Veteran failed to appear for an April 2011 VA examination scheduled by the RO.  At the same time, however, the Board finds that it is not entirely clear whether notice of the examination was mailed to the proper address, as there is no copy of the notice of the appointment in the claims file, at least five addresses are of record from October 2010 to April 2011 (plus a sixth more recent address is shown since February 2012 in VACOLS), and two mailings from around that time were returned as undeliverable by the U.S. Postal Service.  

Specifically, in October 2010, the RO sent a letter to the Veteran at a [redacted] address following up on the status of his claim, which letter was returned as undeliverable by the U.S. Postal Service.  The return label reflects a forwarding address on [redacted].  

Subsequently, the Board mailed a copy of its December 2010 decision to the Veteran at his long-time [redacted] address, which was also returned as undeliverable by the U.S. Postal Service.  The return label reflects a forwarding address on [redacted], and a copy of the decision was then mailed to that address.

Subsequently, a fifth address on [redacted] or Road is shown on the RO's March 2011 VA examination request, as well as on an April 2011 VA medical center record showing that the Veteran failed to appear for the scheduled examination.  

A sixth address on [redacted] is shown on more recent correspondence, albeit the Board notes that an address search performed by the RO in November 2011 indicates that the correct address may be [redacted], not "[redacted]," and that the apartment number may be incorrect.

"[I]t is the burden of the Veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  At the same time, "it is only where a file discloses other possible and plausible addresses that an attempt should be made to locate him at the alternate known address."  Id.  The Board notes that it is not clear whether the notice of the April 2011 VA examination was mailed to the Veteran's most recent address.  For this reason, and given that correspondence sent to that address appears to have not been returned, the Board finds that steps should be taken to verify the proper street name and apartment number of the [redacted] address, and to then provide the Veteran with one more opportunity to report for a VA examination.  The RO/AOJ must also ensure that a copy of notice of such examination is associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to clarify the correct street name and apartment number of the Veteran's current address on [redacted].  If necessary, request the assistance of the Veteran's representative, and make a notation of the Veteran's current address in the record.  If the Veteran has contacted or does contact the RO with a new address, please note such address in the claims file.

2.  After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has had a pancreatitis condition that is the result of VA treatment.  A copy of the notice to report for this examination must be associated with the claims file.  

All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  The claims file and a copy of this remand should be provided to the examiner for review, particularly the October 2002 VA treatment records relating to the ERCP procedure, including all records of treatment relating to the procedure and any treatment for pancreatitis or any other abdominal complaints thereafter.  The examiner should also elicit a complete history from the Veteran.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion regarding (1) the exact nature and pathology of any pancreatitis; if found to have resolved, please note when such condition resolved (2) whether any such pancreatitis was caused by VA medical care, and, if so, (3) whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care proximately caused the Veteran's pancreatitis; and, in the alternative (i.e., regardless of carelessness, negligence, etc.), please address whether any pancreatitis was due to an event not reasonably foreseeable.

It would be helpful if the VA examiner would answer the above questions (2) and (3) in terms of whether it is "at least as likely as not" (i.e., to at least a 50-50 degree of probability).  A discussion of the complete rationale for all opinions expressed, to include discussion of relevant evidence, should be included in the examination report.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


